DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 12, 2019 has been considered by the Examiner and made of record in the application file.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alharayeri (US 2015/0099550).
Regarding claim 1, Alharayeri teaches an information processing apparatus (FIG. 9, server 902) comprising: 
a controller (FIG. 9, server 902 inherently includes at least a controller) configured to execute: 
receiving first information which is information requesting provision of contact information indicating a contact address of a second user, transmitted from a first user terminal which is a terminal used by a first user (The Server receives the request from User #1 CSA, which in this case is a request to exchange or send contact information to User #2 (and/or #3, #4, etc) – [0074]); and 
transmitting to a second user terminal used by the second user, second information which is information requesting permission to provide the contact information to the first user and which includes information capable of identifying the first user (The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information. This alert is sent in the form of User #1's custom social card providing personal attributes (including name and picture) and requesting User #2 to either accept, ignore or exchange contact information  – [0074]), and 
a storage unit configured to store information  (the registration process also includes download of the client-side application (CSA) … Personal and other user information can also be added by way of the CSA for storage on the server, including hobbies, business associations, or personal information as examples – par [0052] a database schema/structure for maintaining personal information about a user (member) registered with the service. The information about the member may include, for example, his/her mobile device attributes such as the device key, mobile telecommunications provider; the mobile device type; the member's profile, e.g., name, address, etc.; stored photo(s) of the user; country/state where the member resides; and other information - [0036]) relating to a sharing user who is a user sharing or having a history of sharing the predetermined space with the first user (requesting user conducting the discovery with the results of the discovery in the form of personal attributes of nearby members – [0071]), wherein 
the controller identifies, when the controller receives the first information from the first user terminal, the second user who is sharing  or has a history of sharing the predetermined space with the first user based on the information stored in the storage unit (The server, after matching the discovered members' using the uploaded information…  [0070]. The server associates all or some of these Bluetooth addresses with member profiles in the data base… [0071]. If a device address is not associated with a member of the service, the Server will report to the user conducting the discovery that the address as "Unknown" – [0071]. It is understood “unknown” address indicate as user not sharing information as the user is not known by the server. The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information – [0074]).
Regarding claim 12, Alharayeri teaches an information processing method configured to cause a computer (FIG. 9 server 902) to execute: 
a step of receiving first information which is information requesting provision of contact information indicating a contact address of a second user, transmitted from a first user terminal which is a terminal used by a first user (The Server receives the request from User #1 CSA, which in this case is a request to exchange or send contact information to User #2 (and/or #3, #4, etc) – [0074]); and 
a step of transmitting to a second user terminal which is a terminal used by the second user, second information which is information requesting permission to provide the contact information to the first user and which includes information capable of identifying the first user (The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information. This alert is sent in the form of User #1's custom social card providing personal attributes (including name and picture) and requesting User #2 to either accept, ignore or exchange contact information  – [0074]), 
wherein the computer is equipped with a storage unit configured to store information relating to a sharing user (the registration process also includes download of the client-side application (CSA) … Personal and other user information can also be added by way of the CSA for storage on the server, including hobbies, business associations, or personal information as examples – par [0052] a database schema/structure for maintaining personal information about a user (member) registered with the service. The information about the member may include, for example, his/her mobile device attributes such as the device key, mobile telecommunications provider; the mobile device type; the member's profile, e.g., name, address, etc.; stored photo(s) of the user; country/state where the member resides; and other information - [0036]) who is a user sharing or has a history of sharing a predetermined space with the first user (requesting user conducting the discovery with the results of the discovery in the form of personal attributes of nearby members – [0071]), and the information processing method further configured to cause the computer to execute: 
a step of identifying, when the computer receives the first information from the first user terminal, the second user who is sharing or has a history of sharing the predetermined space with the first user based on the information stored in the storage unit (The server, after matching the discovered members' using the uploaded information…  [0070]. The server associates all or some of these Bluetooth addresses with member profiles in the data base… [0071]. If a device address is not associated with a member of the service, the Server will report to the user conducting the discovery that the address as "Unknown" – [0071]. It is understood “unknown” address indicate as user not sharing information as the user is not known by the server. The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information – [0074]).
Regarding claim 13, Alharayeri teaches a non-transitory storage medium stored with an information processing program configured to cause a computer (FIG. 9, server 902 inherently includes claimed feature) to execute: 
a step of receiving first information which is information requesting provision of contact information indicating a contact address of a second user, transmitted from a first user terminal which is a terminal used by a first user (The Server receives the request from User #1 CSA, which in this case is a request to exchange or send contact information to User #2 (and/or #3, #4, etc) – [0074]); and 
a step of transmitting to a second user terminal which is a terminal used by the second user, second information which is information requesting permission to provide the contact information to the first user and which includes information capable of identifying the first user (The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information. This alert is sent in the form of User #1's custom social card providing personal attributes (including name and picture) and requesting User #2 to either accept, ignore or exchange contact information  – [0074]), 
wherein the computer is equipped with a storage unit configured to store information relating to a sharing user (the registration process also includes download of the client-side application (CSA) … Personal and other user information can also be added by way of the CSA for storage on the server, including hobbies, business associations, or personal information as examples – par [0052] a database schema/structure for maintaining personal information about a user (member) registered with the service. The information about the member may include, for example, his/her mobile device attributes such as the device key, mobile telecommunications provider; the mobile device type; the member's profile, e.g., name, address, etc.; stored photo(s) of the user; country/state where the member resides; and other information - [0036]) who is a user sharing or has a history of sharing a predetermined space with the first user (requesting user conducting the discovery with the results of the discovery in the form of personal attributes of nearby members – [0071]),  and 
the information processing program further configured to cause a computer to execute: a step of identifying, when the computer receives the first information from the first user terminal, the second user  who is sharing or has a history of sharing the predetermined space with the first user based on the information stored in the storage unit (The server, after matching the discovered members' using the uploaded information…  [0070]. The server associates all or some of these Bluetooth addresses with member profiles in the data base… [0071]. If a device address is not associated with a member of the service, the Server will report to the user conducting the discovery that the address as "Unknown" – [0071]. It is understood “unknown” address indicate as user not sharing information as the user is not known by the server. The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information – [0074]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 5, 8 , 9 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Alharayeri in view of Baca et al. (US 2017/0093786, hereinafter Baca).
Regarding claim 2, Alharayeri teaches claim 1 and further teaches wherein the storage unit stores user identification information which is information for the first user to identify the shared user in the predetermined space and the information relating to the sharing user in such a way that the user identification information and the information relating to the sharing user are associated with space identification information which is information for first user to identify the predetermined space (a database schema/structure for maintaining personal information about a user (member) registered with the service. The information about the member may include, for example, his/her mobile device attributes such as the device key, mobile telecommunications provider; the mobile device type; the member's profile, e.g., name, address, etc.; stored photo(s) of the user; country/state where the member resides; and other information –  [0036]. Jane Doe has selected one of the three discovered users after receiving the results of the scan, i.e., pictures and names of everyone within the discovery range, e.g., PAN, of Jan Doe's mobile device), 
the first information comprises {the space identification information} and a second user identification information which is a user identification information of the second user in the predetermined space, the controller accesses the storage unit by using the space identification information and the second user identification information included in the first information, and thereby identifies the second user (The Server receives the request from User #1 CSA, which in this case is a request to exchange or send contact information to User #2 (and/or #3, #4, etc). The Server sends a notification to User #2 (and/or #3, #4) alerting her of User #1's request to exchange personal contact information – par [0074]]).
Alharayeri does mot teach the first information comprises the space identification information 
However, the first information comprises the space identification information (wherein the sharing device 210 may generate a request to share user information with the previously-identified proximate device 220. In various embodiments, the sharing device 210 may populate the request with information identifying the user of the sharing device 210, such as, but not limited to, name, location, and so forth – par [0041]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the feature taught by Beca in Alharayeri to facilitate sharing information of user with similar interest.
Regarding claim 4, Alharayeri in view of Baca teaches claim 1 and further teaches wherein the controller further configure to execute: receiving from the second user terminal, third information transmitted from the second user terminal in response to the second information, which is information permitting or not permitting provision of the contact information to the first user; and transmitting the contact information to the first user terminal when the third information is information permitting provision of the contact information to the first user, and on the other hand, transmitting non-permission information which is information indicating that provision of the contact information is not permitted to the first user terminal when the third information is information not permitting provision of the contact information to the first user ([0074]-[0076]).
Regarding claim 5, Alharayeri in view of Baca teaches claim 4 and further teaches wherein at a point in time at which the first information transmitted from the first user terminal is received, if the first user and the second user are sharing the predetermined space, the controller transmits the second information to the second user terminal after sharing of the predetermined space by the first user and the second user ends (The reporting device 1102 operates to discover users 1106A, 1106B who are in the vicinity, and report same to the computing device/server 1104. The computing device/server 1104 can then send users (1106A, 1106B) who were discovered in the vicinity short text message or multimedia message informing them of the presence of each other – [0090]).
Regarding claim 8, Alharayeri in view of Baca teaches claim 4 and further teaches wherein the information capable of identifying the first user included in the second information comprises at least one of attribute information of the first user and image information obtained by picking up an image of appearance of the first user (alert is sent in the form of User #1's custom social card providing personal attributes (including name and picture) – [0074]. Jane Doe, i.e., user #1 is requesting user. Picture of user is displayed at user #2 – FIG. 1).
Regarding claim 9, Alharayeri in view of Baca teaches claim 4 and further teaches wherein when the third information is information permitting provision of the contact information to the first user (User #2 informs the server with her choice of accepting, ignoring or exchanging contact information - [0075]), the third information further comprises information specifying a type of the contact information provided to the first user, and the controller changes the type of the contact information provided to the first user in accordance with the information specifying the type of the contact information provided to the first user included in the third information (If the choice selected by User #2 is exchange contact information, User #2 will receive User #1's customized social card. The CSA on User #2's device obtains this information from the Server via the internet protocol. The information may be received in the form of Vcard and stored in User #2's local, mobile device resident address book as well stored under User #2's account in the Server's database… If User #2's choice was "ignore", then the CSA may send, via the internet protocol a rejection notification to User #1. This may be in the form of an alternative customized social card for User #2, or simply by a text message rejection – par [0076]).
Regarding claim 10, Alharayeri in view of Baca teaches claim 4 and further teaches wherein when the third information is information permitting provision of the contact information to the first user, the controller changes the type of the contact information provided to the first user based on information on an evaluation of the first user by a user other than the first user (If the choice selected by User #2 is exchange contact information, User #2 will receive User #1's customized social card. The CSA on User #2's device obtains this information from the Server via the internet protocol. The information may be received in the form of Vcard and stored in User #2's local, mobile device resident address book as well stored under User #2's account in the Server's database… If User #2's choice was "ignore", then the CSA may send, via the internet protocol a rejection notification to User #1. This may be in the form of an alternative customized social card for User #2, or simply by a text message rejection – par [0076]).

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Alharayeri in view of Baca and further in view of Jhanji et al. (US 2018/0027070, hereinafter Jhanji).
Regarding claim 11, Alharayeri in view of Baca teaches claim 4  but fails to teach wherein when the first information is received from the first user terminal again after the non-permission information is transmitted to the first user terminal, the controller does not transmit the second information to the second user terminal, but transmits the non-permission information to the first user terminal.
However, Jhanji teaches when the first information is received from the first user terminal again after the non-permission information is transmitted to the first user terminal, the controller does not transmit the second information to the second user terminal, but transmits the non-permission information to the first user terminal (in case the user 221 gives the authorization type 516D, the server application 205 will register the identifier of client device 202 in the blacklist of the access control component 314 so the client device 202 is automatically rejected next time it requests to remotely access the content of server device 201 – [0146]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to include the feature taught by Jhanji in Alharayeri to prevent unwanted requests from causing user’s distraction.

Allowable Subject Matter
Claims 3, 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOC THAI NGOC VU whose telephone number is (571)270-5901. The examiner can normally be reached M-F, 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUOC THAI N VU/Primary Examiner, Art Unit 2642